—Judgment, Supreme Court, New York County (Ira Beal, J.), rendered March 16, 1993, convicting defendant, after a jury trial, of attempted robbery in the second degree, and sentencing him, as a second felony offender, to a term of 2Vi to 5 years, unanimously affirmed.
Defendant’s claim that the trial court should have instructed the jury on the defense of intoxication is unpreserved for appellate review as a matter of law, defendant never having requested such an instruction, and we decline to review it in the interest of justice. If we were to review it, we would find that the evidence was insufficient to cause a reasonable person to entertain doubt whether defendant was so intoxicated as to be unable to form the specific intent to rob the victim (see, People v Searles, 171 AD2d 465, lv denied 78 NY2d 926; People v Rivera, 160 AD2d 419, lv denied 76 NY2d 1024). Nor do we perceive any abuse of sentencing discretion. Concur—Sullivan, J. P., Carro, Ellerin, Kupferman and Asch, JJ.